DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Grondahl on May 17, 2021.

The application has been amended as follows: 

1.  (Currently Amended) A method for the automated positioning of a toothed workpiece comprising:
manufacturing a reference geometry on a workpiece by gear cutting to provide [[a]]the toothed workpiece;

determining a distance between the machine-readable, workpiece-specific marking and the reference geometry with the distance being acquired with a vector with respect to the machine coordinate system of the first CNC-controlled multiaxis machine;
attaching the toothed workpiece having a machine-readable, workpiece-specific marking onto a spindle of one of the first CNC-controlled multiaxis machine or a second CNC-controlled multiaxis machine;
automatically acquiring the machine-readable, workpiece-specific marking of the toothed workpiece;
determining an actual position of the toothed workpiece relative to the one of the first or second CNC-controlled multiaxis machine to which the toothed workpiece is attached, [[to]] the actual position of the toothed workpiece being determined by a position of the reference geometry, ; 
transferring the toothed workpiece from the actual position into a setpoint position relative to the one of the first or second CNC-controlled multiaxis machine to which the toothed workpiece is attached [[to]], before performing one or more of machining or measuring the toothed workpiece in the one of the first or second CNC-controlled multiaxis machine to which the toothed workpiece is attached [[to]].

2.  (Cancelled)
3.  (Currently Amended) [[A]]The method according to claim 1[[2]], wherein including performing the step of affixing the machine-readable, workpiece-specific marking on the workpiece before the step of manufacturing the reference geometry.
4.  (Currently Amended) [[A]]The method according to claim 1[[2]], wherein the reference geometry includes a first tooth gap formed on the toothed workpiece or the reference geometry includes a [[the]] tooth flank delimiting [[a]]the first tooth gap formed on the toothed workpiece.
The method according to claim 1[[2]], wherein the step of determining the actual position of the toothed workpiece relative to the one of the first or second CNC-controlled multiaxis machine to which the toothed workpiece is attached further 
reading the machine-readable, workpiece-specific marking with a camera one of the first or second CNC-controlled multiaxis machine to which the toothed workpiece is attached [[to]]; and
loading the workpiece-specific data set from the database into a controller of the one of the first or second CNC-controlled multiaxis machine to which the toothed workpiece is attached [[to]]; and

determining the position of the reference geometry within the machine coordinate system of the one of the first or second CNC-controlled multiaxis machine to which the toothed workpiece is attached with the position of the marking and the distance stored in the data set between the machine-readable, workpiece-specific marking and the reference geometry




7.  (Currently Amended) [[A]]The method according to claim 1, further including, after the step of transferring the toothed workpiece from the actual position into the setpoint position, one or more of (a) scanning a tooth flank delimiting a first tooth gap of the toothed workpiece or (b) feeding a measuring feeler or a machining tool into the first tooth gap of the toothed workpiece.
8.  (Currently Amended) [[A]]The method according to claim 1, including performing one or more of the steps of automatically acquiring of the machine-readable, workpiece-specific marking or determining the actual position of the toothed workpiece relative to the one of the to which the toothed workpiece is attached  with 
9.  (Currently Amended) [[A]]The method according to claim 1, wherein
, which is 
the method further includes making the toothed workpiece with , which is configured for preliminary gear cutting.
10.  (Currently Amended) [[A]]The method according to claim 1, further comprising:
storing of one or more of workpiece-specific real-time process data or workpiece-specific geometry data in [[a]]the database
correcting process kinematics with a subsequent measuring step or a subsequent machining step of the toothed workpiece.
11.  (Currently Amended) [[A]]The method according to claim 1, wherein one or more of (a) at least part of the machine-readable, workpiece-specific marking defines an arrow shape pointing in a direction of a tooth gap or a tooth of the toothed workpiece, or (b) the machine- readable, workpiece-specific marking is at least partially aligned with the tooth gap or the tooth of the toothed workpiece when viewed in a radial direction to the toothed workpiece.
12.  (Currently Amended) [[A]]The method according to claim 3, wherein the reference geometry includes a first tooth gap formed on the toothed workpiece or the reference geometry includes a tooth flank delimiting the first tooth gap formed on the toothed workpiece.
14. (Cancelled)
15.  (Currently Amended) [[A]]The method according to claim 1, wherein

16-21. (Cancelled)
22. (New) The method according to claim 3, wherein the step of determining the actual position of the toothed workpiece relative to the one of the first or second CNC-controlled multiaxis machine to which the toothed workpiece is attached further comprises:
reading the machine-readable, workpiece-specific marking with a camera 
loading the workpiece-specific data set from the database into a controller of the one of the first or second CNC-controlled multiaxis machine to which the toothed workpiece is attached; and 
determining the position of the reference geometry within the machine coordinate system of the one of the first or second CNC-controlled multiaxis machine to which the toothed workpiece is attached with the position of the marking and the distance stored in the data set between the machine-readable, workpiece-specific marking and the reference geometry.

Allowable Subject Matter
Claims 1, 3-4, 6-12, 15 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Margelit et al. (US Pub. No. 2017/0124367 A1), discloses a machine-readable, workpiece specific marking (Figs. 1-7) for automatically acquiring the position thereof via imaging devices (12).  The marking may be associated with a fixed distance to a point on a workpiece (¶ 0026).  Yet, the reference fails to disclose or suggest determination of the distance with a vector as per claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN RUFO/Primary Examiner, Art Unit 3722